Citation Nr: 1420214	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-48 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic right shoulder myofascial pain with arthritis.

2.  Entitlement to a rating in excess of 20 percent for chronic left shoulder myofascial pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to December 1991

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  A notice of disagreement (NOD) was received in July 2010, a statement of the case was issued in November 2010, and a substantive appeal was received in December 2010.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Certain VA treatment records appear to be outstanding.  A review of the record indicates that the Veteran seems to receive all treatment through VA.  She specifically indicated in a March 2010 letter and her July 2010 NOD that she has received treatment for chronic myofascial pain at the Kansas City, Missouri (MO) VA Medical Center (MC).  Though the record contains several VA treatment records noting shoulder pain, no records of any pertinent treatment have been associated with the claims file.  Outstanding records of VA treatment are constructively before the Board, and must be secured.

In addition, the Veteran alleged in her July 2010 NOD that the January 2010 VA examiner forced her through her pain thresholds during limitation of motion testing, and that the report therefore inadequately reflects the severity of her disability at that time.  She also reported being unable to lift her arms above her waist "without incurring sharp, stabbing pain in the shoulder areas; and any kind of repetitive movements can prove debilitating for a minimum of 2-3 days."  The Board notes that such limitation is indicative of a rating over 20 percent.  Moreover, the January 2010 VA examiner commented that the Veteran's pain was "worsening."  In light of the above, and considering the most recent VA examination was conducted over four years ago, an examination to determine the current severity of the Veteran's chronic myofascial pain in her shoulders is required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for right shoulder chronic myofascial pain with arthritis or left shoulder chronic myofascial pain.  If any records sought are unavailable, the reason for their unavailability must be explained for the record.

2.  Thereafter, the Veteran should be examined by a VA orthopedist to determine the current severity of her right shoulder chronic myofascial pain with arthritis and left shoulder chronic myofascial pain.  All diagnostic findings should be reported, including range of motion (active and passive).  Specifically, the examiner should indicate whether motion of the arms is limited to 25 degrees from the side, midway between side and shoulder level, or at shoulder level.  The examiner should also determine whether the Veteran's shoulder disabilities result in any additional loss of motion due to weakness, excess fatigability, pain, flare-ups, or incoordination. 

The examiner must provide a complete rationale for all opinions offered.

3.  The RO should then review the record and readjudicate the claims.  If a claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



